AO 442(Rev.1l/11)ArrestWarrant

                                   U NITED STATES D ISTRICT C OURT
                                                          forthe
                                                 W esternDistrictofVirginia

               United StatesofAmerica
                           V.                               )
                                                            )
                                                                     cmsexo.1'
                                                                             .2.O M )4 %
                                                            )
                                                            )
                    JAM ES BROW N                           )
                                                            )
                        De#ndant            .

                                                A R RE ST W A R R AN T
To:     Any authorized 1aw enforcem entofficer

        YOU ARE COM M ANDXD toO estandbringbeforeaUnitedStatesmagistratejudgewithoutunnecessarydelay
(nameofpersontobearrested) JAMES BROW N                                      '                                     ,
who isaccused ofan offense orviolation based on thefollowing documentfiled with thecourt:

(
D lndictment          (
                      D Supersedinglndictment       (
                                                    D Information       O Supersedinglnformation V Complaint
O Probation Violation Petition       I
                                     D SupervisedReleaseViolation Petition       O Violation Notice O OrderoftheCourt
Thisoffenseisbriefly described asfollows:
  18USC 1001(a)(2)        False,fictious,orfraudulentstatementorrepresentationtotheUS Government.
 420SC3631(a)             Criminalinterferencewithfairhousing.



o
 ate: 6 G
                                                                                  Issuîngol ccr'
                                                                                               ssfgnt
                                                                                                    z/?
                                                                                                      zc

City andstate: Abingdon,VA                  -                           Pamela Meade Sargent,US Qagi
                                                                                                   strate Judge
                                                                                   Printed name and title

                                                         R eturn

         Thiswarrantwasreceived on (date)                        ,andtheperson wasarrested on (date)
at(cityandstate)                                       . .

Date:
                                                                    '
                                                                                 Arrestingo'cer'
                                                                                               ssignature

                                                                                   Printed nameand title
